Citation Nr: 1411012	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  05-09 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease (DDD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Professor Craig M. Kabatchnick, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to June 1958, and also had subsequent active duty training.

These matters initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2005, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  In November 2006, the Board denied the claim for service connection for lumbar spine DDD.  In January 2008, United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion to vacate and remand the claim.  Subsequently, the case was remanded multiple times, most recently in February 2012.

In the February 2012 remand, the Board noted that the issue of whether there was clear and unmistakable error (CUE) in an April 2003 RO rating decision denying service connection for lower lumbar spine disc disease had been raised by the Veteran's attorney, and referred that matter for consideration by the RO.  The RO addressed this issue in the September 2013 supplemental statement of the case (SSOC).  The Board notes, however, that the claim denied in the April 2003 decision is the same claim denied by the Board in the since vacated November 2006 decision and that is currently before the Board.  As the Board is granting the claim in the final decision herein, the April 2003 RO rating decision is subsumed and cannot be the subject of a CUE motion.  38 C.F.R. § 20.1104 (2013) (agency of original jurisdiction (AOJ) determination affirmed by Board is subsumed by final appellate decision); 38 C.F.R. § 3.105(motions claiming CUE may be made only with regard to final AOJ decisions).  Any CUE motion with regard to this decision is therefore moot.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the VA Regional Office.


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's current lumbar spine DDD is related to an injury he sustained in a motor vehicle accident (MVA) in service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, lumbar spine DDD was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As the Board is, however, granting the only claim being decided herein, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran was in a MVA during service, in 1956, and claims that his lumbar spine DDD is related to an injury to his back sustained at that time.  In the RO and Board denials of the claim, it was noted that, although the Veteran sustained a fractured sternum in the accident, he did not complain of low back pain or disability or manifestation of disability of the back.  Significantly, however, subsequently obtained service records included a treatment note from the time of hospitalization for the 1956 MVA indicating that the Veteran complained of back pain.  The Veteran testified that he experienced intermittent low back pain since the MVA, and the Board finds this testimony credible, particularly in light of an October 1959 letter from the Veteran's father indicating that the Veteran had written him on several occasions complaining of back and chest pain since the accident.

In a September 2010 letter, the Veteran's treating physician, Dr. Hilts, noted the 1956 MVA resulting in a sternum fracture, the service treatment note indicating complaint of back pain, and the fact that the Veteran had experienced intermittent back pain since the MVA.  Based on the fact that the Veteran complained of back pain at around the time of the accident and had intermittent back pain since then, Dr. Hilts concluded that the current lumbar DDD was more likely than not related to the in-service MVA.  As Dr. Hilts explained the reasons for his conclusion based on an accurate characterization of the evidence of record, his positive nexus opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

There are multiple negative nexus opinions, most of which have been determined inadequate for rating purposes.  Some were inadequate because they were based on the inaccurate factual premise that there was no back pain at the time of the accident and others were inadequate because they did not address Dr. Hilts' September 2010 opinion.  The Board remanded the claim for a new opinion that specifically addressed Dr. Hilts' opinion and one was provided in June 2013.  The VA physician opined that there was no relationship between lumbar spine DDD and the in-service MVA, explaining that there was no evidence of treatment or a back disorder in the years proximate to the MVA, and no back disorder was diagnosed based on the complaint of back pain at the time of the MVA.  He also noted that the post service treatment records did not demonstrate any diagnosed back disorder until the 1970s and those appeared to be related to work.  The VA physician also addressed Dr. Hilts' opinion, and noted in response that the Veteran claimed service connection for a back disorder in 1959 in association with the MVA and sternum fracture, but that the November 1959 VA examination was negative for any back condition.

The VA physician is correct that the November 1959 VA examination indicated, "No positive physical findings today relative to the alleged back injury."  However, the lack of positive findings on that examination did not conflict with the Veteran's testimony that he experienced intermittent back pain or undermine Dr. Hilts' opinion, which was based on the premise that there was intermittent, rather than continuous, back pain.  The VA physician's June 2013 opinion is entitled to significant probative weight because he explained the reasons for his conclusions based on an accurate characterization of the evidence, but, as noted, so is the opinion of Dr. Hilts.  The evidence is thus approximately evenly balanced as to whether the Veteran's lumbar spine DDD is related to the in-service MVA.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to service connection for lumbar spine DDD is warranted. 


ORDER

Entitlement to service connection for lumbar spine DDD is granted.


REMAND

Prior to the above decision, the Veteran was in receipt of service connection for residuals of sternum fracture, rated 10 percent disabling.  As the grant of service connection for lumbar spine DDD above and the RO's assignment of an initial rating for this disability will impact the decision on the issue of entitlement to a TDIU, a remand is required for readjudication after assignment of the initial rating.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

After implementing the Board's decision granting service connection for lumbar spine DDD and assigning an initial rating, readjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


